Title: From George Washington to William Gordon, 23 October 1782
From: Washington, George
To: Gordon, William


                  
                     Dear Sir,
                     Verplanks point 23d Oct. 1782
                  
                  I have been honored with your favor of the 2d Instt & thank you for the extract of Mr Adams’s letter.
                  I never was among the sanguine ones, consequently shall be less disappointed than People of that description, if our Warfare should continue—From hence (it being the opinion of some Men that our expectations have an accordance with our wishes) it may be inferred that mine are for a prolongation of the War.  But maugre this doctrine, and the opinion of others that a continuation of the War till the Powers of Congress—our political systems—and general form of Government are better established.  I can say, with much truth, that there is not a Man in America that more fervently wishes for Peace, and a return to private life than I do.  Nor will any Man go back to the rural & domestick enjoyments of it with more Heart felt pleasure than I shall.  it is painful to me therefore to accompany this declaration with an opinion that while the present King can maintain the influence of his Crown, & extort Men & Money from his Subjects, so long will the principles by which he is governed push him on in his present wild career.  The late change in his Ministry is an evidence of this, & other changes which convince us I fear, of the falacy of our hopes.
                  It appears to me impracticable for the best Historiographer living, to to write a full & correct history of the present Revolution who has not free access to the archives of Congress, those of Individual States—the Papers of the Commander in Chief, & Commanding Officers of seperate departments.  Mine, while the War continues, I consider as a species of Public property, sacred in my hand & of little Service to any Historian who has not that general information which is only to be derived with exactitude from the sources I have mentioned—When Congress then shall open their registers—& say it is proper for the Servants of the public to do so, it will give me much pleasure to afford all the Aid to your labors & laudable undertaking which my Papers can give—’till one of those periods arrive I do not think myself justified in suffering any inspection of and extracts to be taken from my Records.  You will please to accept my sincere & grateful thanks for the kind wishes, & generous sentiments you express for me.  My best respects to Mrs Gordon I am Dr Sir Yr Most Obedt and Hble Servt
                  
                     Go: Washington
                     
                  
               